IN THE SUPREME COURT OF THE STATE OF NEVADA


                      RICKY NOLAN,                                             No. 83820
                                                Appellant,
                                   vs.
                      STEFANY ANN MILEY; AND KATLYN
                      M. BRADY,
                                       Res • ondents.
                                                                                     FILED
                                                                                     DEC 1 3 2021
                                                                                   ELIZABETH A. BROWN
                                                                                 CLERK OF SUPREME COURT
                                                                                BY
                                                                                      DEPUlf=Kf1/41
                                                                                                  r




                                            ORDER DISMISSING APPEAL

                                  This is a pro se appeal from a district court order granting a
                      motion to dismiss. Eighth Judicial District Court, Clark County; Jessica K.
                      Peterson, Judge.
                                  Our review of the documents submitted to this court pursuant
                      to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of
                      appeal appears to be untimely filed under NRAP 4(a) because it appears
                      that it was filed more than 30 days after service of written notice of entry of
                      the judgment or order. See NRAP 4(a)(4); NRAP 26(c). An untimely notice


                             iThe challenged order was filed in district court on June 15, 2021.
                      Written notice of entry of the challenged order was served on appellant, via
                      email, on June 16, 2021. It appears appellant filed a motion for
                      reconsideration on July 1, 2021. The district court issued an order denying
                      the motion for reconsideration on August 11, 2021, and written notice of
                      entry of the district court's order appears to have been served on appellant
                      on August 19, 2021. While appellant's official notice of appeal was not filed
                      in district court until November 17, 2021, it appears that he attempted to
SUPREME COURT
     OF
                                                                          continued on next page...
   NEVADA

(0) 1947A   41401:.
                                                                                                  S 3-7
                       of appeal fails to vest jurisdiction in this court.          See Healy v.
                       Volkswctgenwerk Aktiengesellschaft, 103 Nev. 329, 331, 741 P.2d 432, 433
                       (1987). Accordingly, we conclude that we lack jurisdiction, and we
                                   ORDER this appeal DISMISSED.




                                                                                          J.
                                                          Cadish


                                                                      Pitith ti'y         J.
                                                          Pickering


                                                                                          J
                                                          Herndon




                       cc:   Hon. Jessica K. Peterson, District Judge
                             Ricky Nolan
                             Attorney General/Carson City
                             Attorney General/Las Vegas
                             Eighth District Court Clerk




                       file a notice of appeal initially on October 4, 2021, which was rejected, as
                       appellant's in forma pauperis status expired on August 27, 2021. However,
                       this initial notice of appeal was still outside the 30-day appeal period. See
                       NRAP 4(a)(4), NRAP 26(c).
SUPREME      Coma'
        OF
     NEVADA


             (44P44,
(0) I947A
                                                            2